Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 8/11/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 3-4, 7, 10, 13, 15, 19-20 has/have been amended;
Claim(s) 18 is/are cancelled;
Claim(s) 1-17, 19-20 is/are presently pending.
The amendment(s) to the claim(s) is sufficient to overcome the claim objection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to obviate the 35 U.S.C. 112(f) interpretation(s) from the previous office action(s).

Response to Arguments
With regard to claim rejections under 35 USC 102 and/or 103, Applicant’s arguments have been fully considered and have been found to be persuasive. The rejections from the previous office action are withdrawn. However, a new grounds of rejection is presented which prevents allowance. Accordingly, this action is a second nonfinal.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-10, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (WO 2016154457; 9/29/2016; cited in previous office action) in view of DiUbaldi (US 20060074272 A1; 4/6/2006).
Regarding claim 1, Cooper teaches a bladder health monitoring device (Abstract) comprising:
(a) a housing defining an enclosure ([039]); 
(b) a tube disposed through the enclosure ([012]); 
(c) a pressure sensor disposed within the enclosure ([012]); and 
(d) an actuation button ([076] “digital button”).
Cooper does not teach actuation button configured to initiate the measurement of bladder pressure via the pressure sensor. Note that Cooper teaches the use of a valve/switch ([041]-[042]; [047]). However, DiUbaldi teaches in the same field of endeavor (Abstract) actuation button configured to initiate the measurement of pressure via the pressure sensor (Fig. 11a-11c; [0055]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Cooper as taught by DiUbaldi because this enables initiation of measurement of the pressure via an actuation button ([0052]; [0055]); MPEP 2144.07 art recognized suitability for an intended purpose.
Regarding claim 2, in the combination of Cooper and DiUbaldi, Cooper teaches a coupling component configured to attach to the end of any catheter routinely used for intermittent catheterization ([008] “coupling component”; [012]).
Regarding claim 3, in the combination of Cooper and DiUbaldi, Cooper teaches 
(a) a processor disposed within the enclosure ([039]); and 
(b) a radio disposed within the enclosure (Fig. 1; [035]; [039] “housing 46”).
Regarding claim 4, in the combination of Cooper and DiUbaldi, Cooper teaches a PCB disposed within the enclosure and in operable communication with the processor and the radio ([049]).
Regarding claim 5, in the combination of Cooper and DiUbaldi, Cooper teaches a memory ([008] “computer storage devices”; [035] “storage media”).
Regarding claim 7, Cooper teaches a handheld bladder health monitoring device ([032]; the reference is saying that it has invented a handheld device) comprising:
(a) a housing defining an enclosure ([039]); 
(b) a tube disposed through the enclosure ([012]); 
(c) a pressure sensor disposed within the enclosure ([012]); 
(d) a PCB disposed within the enclosure ([049]), the PCB comprising: 
(i) a processor ([039]; [058]); and 
(ii) a memory component ([039]; [049]; [058]; [008] “computer storage devices”; [035] “storage media”); 
(e) a communications component disposed within the enclosure (Fig. 1; [035]; [039] “housing 46”); and
(f) an actuation button ([076] “digital button”).
Cooper does not teach (f) an actuation button in operable communication with the tube and configured to initiate the measurement of bladder pressure via the pressure sensor as recorded bladder pressure data. However, DiUbaldi teaches in the same field of endeavor (Abstract) an actuation button in operable communication with the tube and configured to initiate the measurement of pressure via the pressure sensor as recorded pressure data. (Fig. 11a-11c; [0055]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Cooper as taught by DiUbaldi because this enables initiation of measurement of the pressure via an actuation button ([0052]; [0055]); MPEP 2144.07 art recognized suitability for an intended purpose.
Regarding claim 8, the combination of Cooper and DiUbaldi teaches a switch in operational communication with the pressure sensor and actuation button (Cooper [041]-[042]; [047]; DiUbaldi Fig. 11a-11c; [0039]; [0055]) and constructed and arranged to initiate pressure measurement upon actuation of the actuation button (DiUbaldi Fig. 11a-11c; [0039]; [0055]).
Regarding claim 9, in the combination of Cooper and DiUbaldi, Cooper teaches wherein the pressure sensor is configured to record pressures in the range of about -10 to about 100.0 cmH2O ([050]; [069]; [072]).
Regarding claim 10, in the combination of Cooper and DiUbaldi, Cooper teaches an indicator (Fig. 2B, 58; [049]).
Regarding claim 12, in the combination of Cooper and DiUbaldi, Cooper teaches wherein the memory is non-volatile memory ([035]; [043]).
Regarding claim 13, in the combination of Cooper and DiUbaldi, Cooper teaches wherein the radio is a Bluetooth® radio configured to pair to a mobile device for the transmission of recorded bladder pressure data ([035]; [043]).
Regarding claim 14, the combination of Cooper and DiUbaldi teaches a bladder health monitoring system comprising: 
(a) the handheld bladder health monitoring device of claim 7 (see regarding claim 7 above); and 
(b) a mobile device software application constructed and arranged to display recorded bladder pressure data (Cooper [033]).

Claim(s) 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper and DiUbaldi as applied to claims 1, 7 above, and further in view of Nishtala (US 20090221933 A1; 9/3/2009; cited in previous office action).
Regarding claim 6, the combination of Cooper and DiUbaldi does not teach a switch, wherein the actuation button is constructed and arranged to actuate the switch and form a pinch valve with the tube in the enclosure upon actuation. Note that Cooper teaches the use of a valve/switch ([041]-[042]; [047]). However, Nishtala teaches in the same field of endeavor (Abstract; Fig. 15-16a; [0010]; [0103]) a switch ([0155]; [0163]), form a pinch valve with the tube in the enclosure upon actuation ([0155]; [0163]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Cooper and DiUbaldi to include this feature as taught by Nishtala because this enables control of the tubing for taking measurement ([0155]; [0163]).
The combination of Cooper, DiUbaldi, and Nishtala teaches wherein the actuation button is constructed and arranged to actuate the switch and form a pinch valve with the tube in the enclosure upon actuation (DiUbaldi Fig. 11a-11c; [0055]; Nishtala [0155]; [0163]).
Regarding claim 11, the combination of Cooper and DiUbaldi does not teach wherein the actuation button is configured to stop the flow of urine through the lumen upon actuation. However, Nishtala teaches in the same field of endeavor (Abstract; Fig. 15-16a; [0010]; [0103]) wherein the actuation button is configured to stop the flow of urine through the lumen upon actuation (Fig. 16A-16B; [0020]; [0105]; [0155]; [0163]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Cooper and DiUbaldi to include this feature as taught by Nishtala because this enables control of the tubing for measurement (Fig. 16A-16B); MPEP 2144.07 art recognized suitability for an intended purpose.

Claim(s) 15-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (WO 2016154457; 9/29/2016; cited in previous office action) in view of Perez (US 4261360 A; 4/14/1981). 
Regarding claim 15, Cooper teaches a bladder health monitoring system (Abstract) comprising:
(a) a tube comprising a lumen ([012]); 
(b) a housing comprising ([039]): 
(i) a processor comprising memory (Fig. 2A; [008] “computer storage devices”); 
(ii) at least one pressure sensor in fluidic communication with the lumen (Fig. 2A); 
(iii) a pump in fluidic communication with the lumen (Fig. 2A, pump 30); and 
(iv) an actuation button ([076] “digital button”),
wherein the processor is configured to record bladder pressure data from the at least one pressure sensor when urine has entered the lumen (Fig. 5), and
wherein the processor is configure to, in order,
(i) begin pumping at a first speed (Fig. 5, 206), 
(ii) detect the presence of fluid in the tube lumen (Fig. 5, 210; [047] “presence of fluid”), 
(iii) stop pumping (Fig. 5, 214), 
(iv) measure and record bladder pressure data ([009] “measure bladder compliance from the pressure sensor and flow rate”; [074]; Fig. 6).
Cooper does not teach (v) restart pumping at a second speed. Note that Cooper teaches that adjustments to pump speed can be made ([063] “make adjustments to various settings, such as pump speed”). However, Perez teaches in the same field of endeavor (Col. 1 lines 33-52) restart pumping at a second speed (Col. 3 lines 38-50; Col. 5 lines 1-12; claim 1 (e) (f) and (j); claim 7; the reference is teaching that the pump is stopped to measure pressure and that the pump speed is then varied in order to obtain a desired parameter, the reference further teaches that there is an automatic mode that controls the pump speed). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Cooper to include this feature as taught by Perez because this enables automated control of the device (Col. 3 lines 38-50; Col. 5 lines 1-12; claim 1 (e) (f) and (j); claim 7); MPEP 2144.04 Automating a Manual Activity.
Regarding claim 16, in the combination of Cooper and Perez, Cooper teaches a fluid detector ([047] “presence of fluid”; [050] “fluid level measurement”). 
Regarding claim 17, in the combination of Cooper and Perez, Cooper does not teach a second pressure sensor configured to record vacuum pressure during pumping. However, Cooper does teach using pressure sensor to sense vacuum pressure during pumping ([050] “vacuum monitoring”; [060] “negative pressure”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Cooper to include a second pressure sensor since this is an obvious duplication of parts; MPEP 2144.04.
Regarding claim 19, in the combination of Cooper and Perez, Cooper teaches a Bluetooth® radio configured to pair to a mobile device for the transmission of recorded bladder pressure data ([035]; [043]).
Regarding claim 20, in the combination of Cooper and Perez, Cooper teaches at least one indicator (Fig. 2B, 58; [049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792